Citation Nr: 1141130	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a timely substantive appeal was filed regarding a September 2006 rating decision denying entitlement to service connection for bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965, with four additional months of other service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran did not file a timely appeal concerning a September 2006 rating decision denying service connection for bilateral hearing loss and tinnitus.

In support of his claim, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus in a September 2006 rating decision; he was notified of such decision in a letter dated September 20, 2006. 

2.  The Veteran filed a timely notice of disagreement (NOD), which was received on June 5, 2007, concerning both claims.

3.  The RO issued the Veteran a statement of the case (SOC) on January 18, 2008, indicating that a VA Form 9 was enclosed and that he must "file an appeal within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  

4.  The next communication from the Veteran indicating that he wished to continue his appeal was received by the RO on October 9, 2008, after the expiration of the appeal period.  

5.  A timely request for an extension of the time limit for filing the substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal concerning the September 2006 rating decision denying service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board finds that the Veteran did not submit a timely substantive appeal concerning a September 2006 rating decision that denied service connection for bilateral hearing loss and tinnitus.  The Board is therefore declining jurisdiction to consider the merits of these claims.  See 38 U.S.C.A. § 7104(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 20.101 (2011).  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  In any event, the Veteran was properly notified of the jurisdictional problem, and was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness. 

An appeal to the Board is initiated by filing a timely NOD, and is perfected by filing a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The substantive appeal may be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals), or a predecessor form, or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law made by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202. 

To be considered timely, the substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or within any extended time limits prescribed pursuant to a timely-filed request for extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  The United States Court of Appeals for Veterans Claims (Court) has held that, if the claimant fails to file a substantive appeal in a timely manner, he is statutorily barred from appealing the AOJ decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

Jurisdiction over an issue does not vest in the Board until an appeal has been properly perfected by the timely filing of an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

In this case, the RO denied service connection for bilateral hearing loss and tinnitus in a September 2006 rating decision.  Notice of the rating action was provided to the Veteran on September 20, 2006.  As such, the one year period from the date of this letter ended on September 20, 2007.  After the Veteran filed an NOD on June 5, 2007, the RO issued the Veteran an SOC on January 18, 2008, which he indicated at his September 2011 Board hearing that he had received.  In a cover letter accompanying the SOC, the RO explained:

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have questions.  Your appeal should address: the benefits you want; the facts in the Statement of thee Case with which you disagree; and the error that you believe we made in applying the law.  

You must file your appeal to this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  

(Emphasis in the original).  As such, the 60 day period following the issuance of the SOC expired on March 18, 2008. 

The RO never received a VA Form 9 from the Veteran after issuing the SOC.  In a statement received on October 9, 2008, however, the Veteran indicated that he wished to continue his appeal.  The Board emphasizes that this statement was not received within 60 days of the SOC, i.e., by March 18, 2008, or within one year of the notice of the September 2006 rating action, i.e., September 20, 2007.  Thus, his statement cannot be construed as a timely substantive appeal.  In addition, no document was received prior to October 9, 2008, which may be construed as a substantive appeal concerning these issues.  In this regard, no communication from the Veteran was received between the issuance of the SOC and the receipt of his October 2008 statement.

As a result, the RO notified the Veteran in a May 2009 letter that his substantive appeal was untimely.  The Veteran was also notified of his appellate rights, which he exercised by appealing the May 2009 RO determination and testifying at a hearing held before the undersigned acting Veterans Law Judge in September 2011.  

Based on the foregoing, the record clearly shows that the Veteran did not file a timely substantive appeal concerning the September 2006 rating decision.  Specifically, the Veteran's only correspondence following the SOC was filed on October 9, 2008, which is clearly more than 60 days from the date the SOC was mailed to him, and more than one year from the date the RO mailed notification of its decision to him.  Also, the Board finds nothing in the claims file that can be  construed as a timely request for an extension of the time limit for filing the substantive appeal.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  

The Veteran raised the argument in documents of record and at his September 2011 Board hearing that the SOC never included a VA Form 9 for him to complete his appeal.  This appears to be an argument that the time limit for filing a substantive appeal should be equitably tolled based on VA's failure to provide him a VA Form 9.  

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998). Equitable tolling is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The United States Court of Appeals for the Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; but Bailey does require the appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257   (1999), citing Bailey, 160 F.3d at 1364. 

In this case, however, the evidence does not show that the Veteran was misled in any way by VA's alleged failure to provide him a VA Form 9 to complete his appeal.  In this regard, there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Unfortunately, the Veteran's mere assertion that the SOC did not include a VA Form 9 does not constitute "clear evidence to the contrary," particularly since the cover letter accompanying the SOC states, "[w]e have enclosed VA Form 9, Appeal to Board of Veterans' Appeals, which you may use to complete your appeal."  

Additionally, even if a VA Form 9 was not included with the SOC, the Veteran was specifically informed that he must "file an appeal within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  The RO then stated,  "If we do not hear from you within this period, we will close your case."  (Emphasis in the original).  As such, the Veteran was clearly on notice that he had to act within 60 days of the January 2008 SOC, but he did not submit any statement pertaining to his claims until October 2008, well past the appeal period.  In light of this notice and the presumption of regularity, there is simply no basis to equitably toll the time limit for filing a substantive appeal in this case.

The Board further finds that the RO did not taken any action to indicate to the Veteran that the issues of entitlement to service connection for bilateral hearing loss and tinnitus remained on appeal following the issuance of the January 2008 SOC.  Rather, in an October 2008 letter and the January 2009 rating decision, the Veteran was informed that his claims had previously been denied in a final decision issued in September 2006, and, in the May 2009 letter, he was advised that his time to file a substantive appeal with the September 2006 rating decision expired March 18, 2008.  As such, the RO specifically informed the Veteran that his claims were not in appellate status and further advised him that the September 2006 rating decision was final.  Therefore, the Board finds that the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal of the September 2006 as to these issues.   

The Board has also considered the applicability of 38 C.F.R. § 3.156(b), which states that any new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with a claim that was pending at the beginning of the appeal period.  However, no additional evidence was received prior to March 18, 2008.  Moreover, while the Veteran submitted additional records relevant to his claim in connection with his October 2008 statement, such were received after the expiration of the appeal period.  Therefore, 38 C.F.R. § 3.156(b) is inapplicable in the instant case.  See also Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).

Therefore, in the absence of a timely substantive appeal, the petition for appellate review as to the claims of entitlement to service connection for bilateral hearing loss and tinnitus is rejected in accordance with 38 U.S.C.A. § 7108 ("[a]n application for review on appeal shall not be entertained unless it is in conformity with [Chapter 38 of the United States Code]").  


ORDER

As a substantive appeal was not timely filed regarding a September 2006 rating decision denying entitlement to service connection for bilateral hearing loss and tinnitus, the Board lacks jurisdiction to consider the merits of the underlying claims and the appeal is dismissed.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


